BBIOKELL, C. J.
-The offer of the accused, on being informed of the-threats of violence Ohilton had made, to borrow five dollars to purchase a pistol, was made several days before he was detected carrying a pistol concealed." If the fact of the offer was admissible as evidence, it would be admissible for no-other purpose than to connect the act of carrying the pistol with the communicated threat — to show that the act was caused by the threat. The connection between an act prima facie criminal, and a fact or circumstance which may excuse it, can not be shown by the declarations of the party accused made prior to, and in contemplation of the act. S.neh declarations areseif-seiwing, are capable of concoction as part of a scheme of crime, and are not admissible as evidence for the party making them. — Wliart. Grim. Ev. § 268.
Let the judgment be affirmed.